      Case 2:20-cr-00845 Document 22 Filed on 08/25/20 in TXSD Page 1 of 4




                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION


UNITED STATES OF AMERICA                     §
                                             §
VS.                                          §         CRIMINAL NO. 2:20-CR-00845-(1)

JOHN CHARLIE KOFRON                          §


                       UNOPPOSED MOTION FOR CONTINUANCE


TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES THE DEFENDANT, JOHN CHARLIE KOFRON, by and through his

attorney, CHARLES CECIL STARCHER, moves for an Unopposed Motion for Continuance of

the Final Pretrial Conference and Jury Selection and Trial. As grounds for this motion, Mr. Charles

Cecil Starcher shows as follows:

                                                 I.

       Mr. John Charlie Kofron is charged by Indictment with Count One, Possession with

intent to Distribute a Control Substance. Mr. Kofron pled not guilty on July 7, 2020. Final

Pretrial Conference is scheduled for September 2, 2020 at 9:00 a.m. & Jury Selection and Trial

on September 14, 2020 at 9:00 a.m.

                                                 II.

       Defendant has tested positive for Coronavirus and is in quarantine for another 11 days.

Therefore, Counsel for Defendant is requesting additional time to obtain and review discovery.

Counsel needs additional time to adequately prepare for trial in this cause. Counsel is requesting

a continuance of at least 30 days.
      Case 2:20-cr-00845 Document 22 Filed on 08/25/20 in TXSD Page 2 of 4




                                                    III.

        Counsel for Mr. Kofron has consulted with Assistant United States Attorney Yifei Zheng,

who is not unopposed to this continuance. For these reasons, Mr. Kofron requests a continuance of

the Final Pretrial Conference and Jury Selection and Trial.

                                                    IV.

        This motion is not made for purposes of delay but that justice may be done.

        WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Court enter

its order continuing this cause for at least thirty (30) days.



                                                           Respectfully submitted,

                                                           /s/ Charles Cecil Starcher
                                                           Charles Cecil Starcher
                                                           The Starcher Law Firm
                                                           Federal ID. 17726
                                                           102 N. Staples
                                                           Corpus Christi, Texas 78401
                                                           Phone: 361) 882-0800
                                                           Fax: 361) 882-0803
                                                           Attorney for Defendant
                                                           John Charlie Kofron
      Case 2:20-cr-00845 Document 22 Filed on 08/25/20 in TXSD Page 3 of 4




                     CERTIFICATE OF SERVICE & CONSULTATION

      I Charles Cecil Starcher, certify that on this the 25h day of August, 2020, a copy of the

foregoing motion was delivered via electronic notification to: AUSA Yifei Zheng and that I have

consulted with her and she is unopposed to the granting of this motion.



                                                        /s/ Charles Cecil Starcher
                                                        Charles Cecil Starcher


Ms. Yifei Zheng
Assistant United States Attorney
800 N. Shoreline, Suite 500
Corpus Christi, Texas 78401
      Case 2:20-cr-00845 Document 22 Filed on 08/25/20 in TXSD Page 4 of 4




                         IN UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION




UNITED STATES OF AMERICA                    §
                                            §
VS.                                         §       CRIMINAL NO. 2:20-cr-00845-(1)
                                            §
JOHN CHARLIE KOFRON                         §

                                           ORDER

        The defendant’s Motion for Continuance is GRANTED/DENIED.

Final Pretrial Hearing is rescheduled for the ______day of______________, 2020, at

_______o’clock. Jury Selection and Trial is scheduled for the ______ day of ___________, 2020.




       SIGNED on this_________________________ day of August, 2020.



                                            ______________________________________
                                            UNITED STATES DISTRICT COURT JUDGE
